
	

116 S469 IS: Emergency Relief for Federal Contractors Act of 2019
U.S. Senate
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 469
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2019
			Ms. Cortez Masto (for herself, Mrs. Murray, Mr. Wyden, Ms. Klobuchar, Mrs. Feinstein, Ms. Smith, Mr. Brown, Mr. Casey, Mr. Van Hollen, Mr. Menendez, Ms. Duckworth, Mr. Blumenthal, Mr. Kaine, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To allow penalty-free distributions from retirement accounts in the case of certain Federal
			 contractors impacted by Federal Government shutdowns.
	
	
		1.Short title
 This Act may be cited as the Emergency Relief for Federal Contractors Act of 2019.
		2.Tax-favored withdrawals from retirement plans
 (a)In generalSection 72(t) of the Internal Revenue Code of 1986 shall not apply to any Federal government shutdown distribution.
			(b)Aggregate dollar limitation
 (1)In generalFor purposes of this section, the aggregate amount of distributions received by an individual which may be treated as Federal government shutdown distributions for any taxable year shall not exceed $30,000.
				(2)Treatment of plan distributions
 If a distribution to an individual would (without regard to paragraph (1)) be a Federal government shutdown distribution, a plan shall not be treated as violating any provision of law merely because the plan treats such distribution as a Federal government shutdown distribution, unless the aggregate amount of such distributions from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual for any taxable year exceeds $30,000.
 (3)Controlled groupFor purposes of paragraph (2), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986.
				(c)Amount distributed may be repaid
 (1)In generalAny individual who receives a Federal government shutdown distribution may, at any time during the 3-year period beginning on the day after the date on which such distribution was received, make 1 or more contributions in an aggregate amount not to exceed the amount of such distribution to an eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16) of the Internal Revenue Code of 1986.
 (2)Treatment of repayments of distributions from eligible retirement plans other than IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to paragraph (1) with respect to a Federal government shutdown distribution from an eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received the Federal government shutdown distribution in an eligible rollover distribution (as defined in section 402(c)(4) of such Code) and as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.
 (3)Treatment of repayments of distributions from IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to paragraph (1) with respect to a Federal government shutdown distribution from an individual retirement plan (as defined by section 7701(a)(37) of such Code), then, to the extent of the amount of the contribution, the Federal government shutdown distribution shall be treated as a distribution described in section 408(d)(3) of such Code and as having been transferred to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.
 (d)DefinitionsFor purposes of this section— (1)Federal government shutdown distributionThe term Federal government shutdown distribution means any distribution which is—
 (A)received by an applicable individual from an eligible retirement plan; and (B)made during a Federal appropriations lapse with respect to such individual.
 (2)Applicable individualThe term applicable individual means any individual— (A)who is a Federal contractor or an employee of a Federal contractor and is placed on unpaid leave or working without pay due to a Federal appropriations lapse,
 (B)who is an employee of a State or other Federal grantee whose compensation is advanced or reimbursed in whole or in part by the Federal Government, and is furloughed, working without pay, or working with a decrease in pay due to a Federal appropriations lapse, or
 (C)who is an employee of the District of Columbia Courts, the Public Defender Service for the District of Columbia, or the District of Columbia government and is furloughed or working without pay due to a Federal appropriations lapse.
					(3)Federal appropriations lapse
 (A)In generalThe term Federal appropriations lapse means any continuous period of at least 2 weeks during which there is a lapse in Federal appropriations (including a partial lapse).
 (B)Period of lapseA period of lapse in Federal appropriations shall not be a Federal appropriations lapse with respect to an individual for longer than the period during which the individual is furloughed, on unpaid leave, or performing work without pay due to such lapse.
 (4)Eligible retirement planThe term eligible retirement plan has the meaning given such term by section 402(c)(8)(B) of the Internal Revenue Code of 1986. (e)Income inclusion spread over 3-Year period (1)In generalUnless the taxpayer elects not to have this paragraph apply for any taxable year, any amount required to be included in gross income for such taxable year with respect to any Federal government shutdown distribution shall be so included ratably over the 3-taxable-year period beginning with such taxable year.
 (2)Special ruleFor purposes of paragraph (1), rules similar to the rules of subparagraph (E) of section 408A(d)(3) of the Internal Revenue Code of 1986 shall apply.
				(f)Special rules
 (1)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of the Internal Revenue Code of 1986, a Federal government shutdown distribution shall not be treated as an eligible rollover distribution.
 (2)Federal government shutdown distributions treated as meeting plan distribution requirementsFor purposes of the Internal Revenue Code of 1986, a Federal government shutdown distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A) of such Code.
				
